Citation Nr: 0514162	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  98-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased disability rating for service-
connected dermatophytic infection, evaluated as 50 percent 
disabling prior to August 30, 2002 and 60 percent disabling 
effective August 30, 2002.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.  Service in Vietnam is indicated by the evidence of 
record.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an April 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which, in part, granted service connection for 
dermatophytic infection and assigned a 10 percent disability 
rating, effective October 20, 1997.  The veteran appealed the 
assigned disability rating.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in March 1999.  A 
transcript of that hearing is associated with the claims 
file.    

The case was remanded by the Board in April 1999.  In a RO 
rating decision in July 2002, the disability evaluation was 
increased to 50 percent disabling from October 20, 1997.  

The Board again remanded this case in August 2003.  In 
September 2003, the RO increased the disability rating to 60 
percent from August 30, 2002, which as explained below was 
the effective date of new schedular criteria for the 
evaluation of skin disabilities.  

In July 2004 the RO issued a Supplemental Statement of the 
Case (SSOC) which declined to assign a disability rating in 
excess of 60 percent.  The case has been returned to the 
Board for additional appellate procedures. 

The Board notes that subsequent to the July 2004 SSOC 
additional medical evidence was received.  VA regulations 
provide that any pertinent evidence submitted by the veteran 
without waiver of RO consideration must be referred to the RO 
for review and preparation of a SSOC.  See 38 C.F.R. § 
20.1304 (2004).  However, upon review of the evidence, the 
Board finds that it pertains to an unrelated claim (aid and 
attendance of another person) and is accordingly not 
pertinent to the issue on appeal.  Therefore, the provisions 
of 38 C.F.R. § 20.1304 are inapplicable and the case need not 
be returned yet again to the RO.

Other matter

In an April 2005 Informal Brief, the veteran's representative 
effectively raised the issue of the veteran's entitlement to 
service connection for bedsores as secondary to the service-
connected dermatophytic infection.  This matter is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  For the periods prior to and from August 30, 2002, the 
veteran is receiving the maximum schedular evaluation for 
dermatophytic infection. 

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's dermatophytic infection, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  Entitlement to a schedular rating in excess of 50 percent 
for dermatophytic infection prior to August 30, 2002 and to a 
rating in excess of 60 percent thereafter is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813 (as in effect prior to and from August 30, 
2002).  

2.  The criteria for increased disability rating for 
dermatophytic infection on an extraschedular basis have not 
been met.  38 C.F.R. § 3.321(b)(1) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected dermatophytic infection.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 1998 Statement of the Case (SOC) and 
the July 2002 and July 2004 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  More significantly, a letter was 
sent to the veteran in May 2002, with a copy to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The letter enumerated what the 
evidence needed to show in order to grant an increased 
rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2002 VCAA letter, the RO informed the veteran that "We will 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  See the May 13, 2002 letter, page 2.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the May 2002 VCAA letter advised the veteran to 
give the RO enough information about relevant records so that 
they could request them from the agency or person who has 
them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the May 2002 letter 
informed the veteran: "It's still your responsibility to 
support your claim with appropriate evidence."  See the May 
13, 2002 letter, page 2.  The Board believes that this 
language satisfies the "give us everything you've got 
pertaining to your claim" requirement contained in 38 C.F.R. 
§ 3.159(b)(1).      

The Board therefore finds that the May 2002 letter, the 
November 1998 SOC, and the July 2002 and July 2004 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the May 2002 VCAA 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the May 2002 letter.  Therefore, there is no prejudice 
to the veteran in proceeding to consider the claim on the 
merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
such a situation was a legal impossibility because the 
initial adjudication in April 1998 pre-dated the enactment of 
the VCAA in November 2000.  VA's General Counsel has held 
that the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  

Subsequent to the enactment of the VCAA, the claim was 
readjudicated, and SSOCs were provided to the veteran in July 
2002 and July 2004, following VCAA notice compliance action.  
The veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notices.  Thus there is no prejudice to the veteran 
due to the timing of the initial VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA medical records, private 
physicians' statements, and reports of VA examinations, which 
will be described below.  The RO completed the development 
requested in the April 1999 and August 2003 Board remands.  
The record reflects that in July 2004 the Director of 
Compensation and Pension Service rendered a decision as to 
whether a Central Office rating was warranted in this case.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence, and the veteran has been 
quite adamant in asserting that nothing further need to be 
done in order to decide his claim.  

The Board acknowledges the veteran's representative's request 
that the claim be remanded for a VA examination or medical 
opinion to address whether the veteran's service-connected 
skin condition "renders him more vulnerable to skin 
breakdown and contributes or aggravates his bed sores."  See 
Informal Brief dated April 15, 2005, page 3.  However, this 
is not an area of inquiry which the Board needs to pursue at 
this time.  The increased rating claim on appeal concerns the 
level of disability resulting from the veteran's service-
connected skin disorder.  The matter of the impact of the 
skin disorder on the bedsores is not for consideration at 
this time.  [As has been noted in the Introduction, the issue 
of entitlement to secondary service connection for bedsores 
is being referred to the RO.]  

As explained in more detail below, the Board finds that the 
degree of impairment due to the veteran's service-connected 
dermatophytic infection can be distinguished the non service 
connected bedsores.  Therefore, the Board has concluded that 
a remand for physical examination of the veteran and/or a 
medical nexus opinion is not warranted.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  The veteran 
testified in support of his claim at a video conference 
hearing which was chaired by the undersigned in March 1999.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Rating criteria

The veteran's service-connected skin condition has been 
variously diagnosed as, inter alia, tinea corporis, atopic 
dermatitis, follicular eczema and dermaphytosis.  

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided with the new schedular 
criteria, see VA letter dated April 30, 2003, and the July 
2004 SSOC reflects that the RO has evaluated the veteran's 
skin condition under the revised criteria.  

The Board notes that VA O.G.C. Prec. Op. No. 3- 2000 (April 
10, 2000), addresses the situation arising when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.

(i.)  The former schedular criteria

The veteran's skin disability is evaluated as dermatophytosis 
under Diagnostic Code 7813.  Prior to August 30, 2002, unless 
otherwise provided, skin disorders rated under codes 7807 
through 7819 were rated by analogy to eczema under Diagnostic 
Code 7806, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  

Diagnostic Code 7806 provides a maximum 50 percent rating 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where there is 
exceptionally repugnant disfigurement.  A note following the 
Diagnostic Code 7819 provides that the most repugnant 
conditions may be submitted for central office rating with 
several unretouched photographs.

Under the former schedular criteria, disfiguring scars of the 
head, face, or neck warrant a 50 percent rating for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  A Note to 
former Diagnostic Code 7800 provides that, in addition to 
tissue loss and cicatrisation, where there is marked 
discoloration color contrast, or the like, the 50 percent 
rating may be increased to 80 percent.  Further, the most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for Central Office 
rating with several unretouched photographs.  

The sole evaluation in excess of 50 percent for a skin 
disability under the prior criteria is for active 
tuberculosis luposa (lupus vulgaris), which warrants a 100 
percent evaluation.  Diagnostic Code 7811 (prior to August 
30, 2002).

(ii.)  The current schedular criteria

Under the provisions of the rating schedule effective August 
30, 2002, dermatophytosis is evaluated under Diagnostic Code 
7800 as disfigurement of the head, face, or neck; as scars 
under Diagnostic Codes 7801 through Diagnostic Code 7805; or 
as dermatitis under Diagnostic Code 7806; depending on the 
predominant disability.  The sole evaluation in excess of 60 
percent under these Diagnostic Codes is an 80 percent 
evaluation, which is warranted for disfigurement of the head, 
face, or neck, with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  
Diagnostic Code 7800 (effective from August 30, 2002).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Although Diagnostic Code 7817, exfoliative dermatitis, is not 
identified by Diagnostic Code 7813 as applicable to 
dermatophytosis, the Board notes that a 100 percent 
evaluation is warranted for exfoliative dermatitis 
(erythroderma) with generalized involvement of the skin, plus 
systemic manifestations (such as fever, weight loss, and 
hyproproteinemia), and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy required during the past 12-month 
period.  Diagnostic Code 7817 (effective from August 30, 
2002).

Factual background

In an April 1998 rating decision, service connection was 
awarded for dermatophytic infection and a 10 percent rating 
was assigned from October 20, 1997.  The decision was based, 
in part, on a VA examination in March 1998 which showed the 
veteran with tinea pedis of the feet, tinea unguium of the 
toe nails, tinea corporis of the buttocks, and tinea cruris 
of the inguinal creased and gluteal cleft area.  Moccasin 
type scaling of the feet was noted.  The examiner opined that 
the veteran had a true dermatophytic infection which was 
usually caused by a common fungus sound in Vietnam.  

VA examination in July 1999 revealed marked excoriations 
without active erythema or disease on the inguinal and anal 
areas.  The head and neck areas were clear.  

VA examination in June 2002 noted that the veteran was 
functionally paraplegic and had no feeling and could not move 
his legs.  This was deemed a secondary expression of his 
long-standing diabetes.  It was noted that he was treated 
with various ointments twice a day for his skin condition.  
Physical examination revealed follicular eczema of the legs 
and dorsum of both feet, as well as dermatophytosis of the 
penis, scrotum, perineum and peri anal area, active, with no 
significant symptomatic containment with multiple topical 
medications.  There was induration, maceration, multiple 
areas of superficial ulceration and purulent drainage.  
Photographs reflecting these findings were included in the 
report.

In July 2002, the disability rating for dermatophytic 
infection was increased to 50 percent, effective October 20, 
1997.  

VA medical records reflect that the veteran was hospitalized 
on multiple occasions in 2002 and 2003; however, none of the 
hospitalizations were due to his service-connected skin 
condition.  

In September 2003, the RO increased the disability rating to 
60 percent, effective August 30, 2002, based on the revisions 
to the skin regulations discussed above.  

In June 2004, the veteran's claims file was forwarded to the 
VA Central Office for consideration of whether a rating was 
warranted in light of the Note which is found at the end of 
38 C.F.R. § 4.118, Diagnostic Code 7819 (effective prior to 
August 30, 2002), which provided that the most repugnant 
conditions may be submitted for VA Central Office rating with 
several unretouched photographs.  In a July 2004 decision, 
the Director of the Compensation and Pension Service 
determined that an extraschedular evaluation for the 
veteran's service-connected skin condition was not warranted.  
The decision was based on evidence showing that his current 
large ulcerations and extensive infection were secondary to 
bedsores due to his nonservice-connected myelopathy, a 
neurologic condition.  

Analysis

The veteran is seeking an increased rating for his service-
connected dermatophytic infection.  He essentially contends 
that his symptoms are more severe than is contemplated by the 
currently assigned ratings of 50 percent effective prior to 
the revision of the rating criteria in August 2002 and 60 
percent thereafter.

Mittleider considerations

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the service-connected 
dermatophytic infection, the evidence reflects that the 
veteran also has bedsores.  "Bedsore" is defined as "a 
sore on the body of a bedridden person, caused by chafing or 
pressure."  See Webster's New World Dictionary, Third 
College Edition (1988) at 124.  In his April 2005 Informal 
Brief, the veteran's representative argues that the bedsores 
should be included in the evaluation of the veteran's 
service-connected skin condition.    

There is of record no medical evidence that the veteran's 
bedsores are part and parcel, either directly or indirectly, 
of his service-connected dermaphytosis.  There is, for 
example, no evidence that the dermaphytosis some evolved into 
bedsores.   
The Board takes judicial notice that bedsores are caused by 
long periods of confinement in bed.  In this case, there is 
no medical evidence indicating that the veteran's service-
connected dermatophytic infection causes him to be bedridden, 
and neither he nor his representative have pointed to any.  
On the contrary, the June 2002 VA examination report 
specifically states that the veteran is functionally 
paraplegic due to non service-connected disabilities, namely 
peripheral neuropathy of the lower extremities resulting from 
diabetes mellitus.  Therefore, the medical evidence supports 
the conclusion that the veteran's bedsores are unrelated to 
his service-connected skin condition.  Accordingly, the 
veteran's bedsores will not be considered in evaluating his 
service-connected dermatophytic infection.   

The Board notes that insofar as the veteran's service-
connected dermatophytic infection "renders him more 
vulnerable to skin breakdown and contributes to or aggravates 
his bed sores," as claimed by the representative in the 
April 15, 2005 Informal Brief page 3, this cannot be 
considered as part of the current increased rating claim.  
Such contention is encompassed in the recently raised 
secondary service connection claim which was referred to the 
RO in the Introduction.  
See Allen v. Brown, 7 Vet. App. 439 (1995) [when aggravation 
of a veteran's non service-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation].  

The bedsores present one further potential complication.  The 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Here, there is 
sufficient medical and other evidence to distinguish between 
the service-connected dermaphytosis and the non service-
connected bedsores.  The manifestations of these two entities 
(skin rash vs. ulceration) are easily distinguishable.  
Indeed, even a cursory glance at the unretouched color 
photographs makes it abundantly clear that the bedsores 
comprise a totally different entity than the rash. 

Schedular rating

(i) Former rating criteria

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 50 percent for 
his dermatophytic infection, for the period prior to August 
30, 2002.  The veteran is effectively receiving the maximum 
rating under the former schedular criteria for rating skin 
disorders, described in the law and regulations section 
above.  

The sole evaluation in excess of 50 percent for a skin 
disability under the prior criteria is for active 
tuberculosis luposa (lupus vulgaris), which warrants a 100 
percent evaluation.  See Diagnostic Code 7811 (prior to 
August 30, 2002).  In this case, the veteran's treatment and 
examination records are negative for active tuberculosis 
luposa (lupus vulgaris) and in any event service connection 
is not in effect for that particular skin disease.  

As to a rating in excess of 50 percent under Diagnostic Code 
7800, there is no indication in the medical records or 
photographs of scars of the head, face or neck.  It is also 
pertinent to note that the 50 percent evaluation under 
Diagnostic Code 7806 encompasses an "exceptionally repugnant" 
condition and it is the maximum schedular rating allowed.  In 
a July 2004 decision, following a review of evidence 
including several unretouched photographs, the Director of 
Compensation and Pension Service determined that a Central 
Office rating was not warranted for the service connected 
skin rash.  The Board agrees.  It may be argued that the 
bedsores are exceptionally repugnant, but as discussed at 
length above, these are not part of  the service-connected 
disability.  Accordingly, the Board finds that a schedular 
rating in excess of 50 percent prior to August 30, 2002 is 
not warranted.


(ii) Current rating criteria

The Board also finds that an evaluation in excess of the 
currently assigned 
60 percent is not warranted for the veteran's dermatophytic 
infection for the period beginning August 30, 2002.  First, 
turning to Diagnostic Code 7800 (August 30, 2002), the Board 
finds that the reports of the VA medical examinations which 
were conducted in order to asses the severity of the 
veteran's skin condition and the veteran's treatment records 
are negative for findings or notations of disfigurement of 
the head, face, or neck.  The July 1999 VA examination 
specifically stated that the head and neck areas were clear.  
The June 2002 VA examination showed that the veteran's 
service-connected dermatophytic infection involves his legs, 
feet, penis, scrotum, perineum and peri-anal areas, and not 
his head, face, neck.  Thus, an evaluation in excess of 60 
percent is not warranted under Diagnostic Code 7800 (August 
30, 2002).

Turning to Diagnostic Code 7817 (August 30, 2002), the Board 
notes that the record is negative for any systemic 
manifestations (such as fever, weight loss, and 
hyproproteinemia) related to the veteran's dermatophytic 
infection.  The record is also negative for any indication 
that the veteran has undergone constant or near-constant 
systemic therapy such as therapeutic doses of 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy required during the past 12-month 
period.  The June 2002 VA examination reflects that the 
veteran's consists of multiple topical ointments.  The 
evidence does not indicate that the veteran has received any 
corticosteroids in the past.  Thus, an evaluation in excess 
of 60 percent is not warranted under Diagnostic Code 7817.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board notes that the veteran has been rated 
at the maximum disability level, under both the old and new 
criteria, since service connection was granted.  [The Board 
observes in passing that the 60 percent rating may not be 
applied earlier than August 30, 2002.  See 38 U.S.C.A. § 
5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).]  The Board concludes that 
staged ratings are not for application in this case.

Extraschedular consideration

In the July 2002 rating decision, the RO addressed the 
question of whether an extraschedular rating was warranted in 
this case.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2003) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the appellant's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2004).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
dermatophytic infection.  Although VA medical records 
document multiple hospitalizations in 2002 and 2003, none of 
these hospitalizations were due to nonservice-connected 
disabilities.  

The veteran is unemployed and is in fact bedridden.  However, 
as has been noted by the Board above, the medical evidence 
conclusively demonstrates that this is due to a debilitating 
neurological condition which includes paralysis of the 
extremities as well as bowel and bladder incontinence.  There 
is no indication that the skin disorder caused marked 
interference with employability.

In short, the veteran's dermatophytic infection, although 
undoubtedly severe,  otherwise does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  The currently assigned 60 percent rating attests 
to VA's recognition of the disability.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  See also 38 C.F.R. §§ 3.321(a), 
4.1 (2004) [the percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations].  
The Board believes that the 50 percent rating assigned prior 
to August 30, 2002, and the 60 percent rating assigned 
thereafter, takes into consideration the pain and limitations 
occasioned by the dermatophytic infection.

In short, the evidence does not support the proposition that 
the veteran's service-connected dermatophytic infection 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, an extraschedular evaluation is not warranted.

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased evaluation for dermatophytic 
infection, evaluated as 50 percent disabling prior to August 
30, 2002 and 60 percent disabling effective August 30, 2002, 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


